Citation Nr: 1022802	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-39 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, specifically including an anxiety disorder, claimed 
as nerves.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1964 until 
October 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

The Board notes that the April 2006 rating decision included 
a denial of service connection for a back disorder.  No 
Notice of Disagreement was filed in regards to that claim and 
it is not currently before the Board.

The issue of service connection for a psychiatric disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The evidence of record does not show that the Veteran has a 
diagnosis of bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.385 (2009).





[Continued on the next page]  
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review, the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2006 that fully 
addressed all of the notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
The letter informed him that his service connection claim 
must be supported by evidence indicating a current 
disability, evidence that the injury or disease was incurred 
or aggravated during service, and medical evidence of a nexus 
between the current disability and the in-service injury or 
disease.  He was also informed that VA would seek to provide 
federal records.   Finally, he was informed that it was his 
responsibility to support his claim with appropriate 
evidence, though VA would help him obtain records from any 
non-federal sources.
 
With respect to the Dingess requirements, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the appellant prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although 
Social Security Administration (SSA) records have not been 
associated with the claims file, the SSA decision submitted 
by the Veteran indicates that he was granted disability 
benefits solely based on his anxiety disorder.  The Veteran's 
claimed hearing disorder was not referenced by the decision 
and the record does not indicate that he has been diagnosed 
with such a disorder.  As such, the Veteran is not prejudiced 
by the failure to obtain this information prior to the 
adjudication of this claim.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained identified private medical records.  The 
Veteran has submitted statements.  There is also no duty on 
the part of VA to provide a medical examination for this 
claim, because as in Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003), the Veteran has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorder in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorder, if shown.  The Veteran has not done so, and 
no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the Veteran under 
the VCAA, does not contain competent medical evidence to 
suggest that he has a hearing loss disorder related to 
service.  Indeed, the Board notes that obtaining a VA 
examination is unnecessary as there is otherwise sufficient 
medical evidence of record to make a decision.  38 U.S.C.A. 
§ 5103A(d).   

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).  Service connection can 
also be found for any disease diagnosed after discharge, if 
all the evidence establishes it was incurred in service. 
38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease.  Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the purposes of applying the laws administered by VA, 
impaired hearing is a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
(Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385. 


[Continued on the next page]  
Merits of the Claim
 	
The Veteran contends that he developed bilateral hearing loss 
due to service, specifically working with field artillery.

The Veteran's service treatment records are generally silent 
as to any complaints of, or treatment for, hearing related 
problems.  His October 1966 separation examination 
specifically found normal levels of hearing.  Indeed, the 
separation examination indicated a better hearing level than 
the one taken during his November 1963 pre-induction 
examination, though the separation examination findings were 
worse when in comparison to the October 1964 induction 
examination.  Overall, the various examination findings 
indicate that the Veteran's measured hearing acuity has 
fluctuated, but did not meet the criteria for a hearing loss 
"disability" under 38 C.F.R. § 3.385.  

The record is silent in the decades following the Veteran's 
discharge from service in regards to any hearing loss.  
Indeed, the only medical records addressing the Veteran's 
hearing, the private medical records from Dr. J.A.W., were 
repeatedly negative for hearing problems.  For example, an 
October 2004 record indicated negative findings in regards to 
the Veteran's bilateral hearing.  

The record is thus silent as to any complaints of, or 
treatment for, hearing loss.  Furthermore, no medical 
opinions are of record as to the etiology of the Veteran's 
claimed hearing loss.

The veteran is competent to report continuing symptoms, as 
opposed to offering an opinion as to medical causation.  
38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, no medical evidence indicates that the 
Veteran has been diagnosed with bilateral hearing loss.  
Indeed, the most recent medical evidence of record indicates 
the opposite.  Dr. J.A.W. repeatedly indicated negative 
findings regarding the Veteran's hearing.  Furthermore, there 
is no evidence of record indicating that the Veteran has a 
current hearing loss "disability" under the standards of 
38 C.F.R. § 3.385.

A threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

There is no evidence that the Veteran developed hearing loss 
in service or that the Veteran currently has hearing loss.  
Furthermore, there is no medical evidence of record 
indicating that the Veteran's claimed, though undiagnosed, 
hearing loss is due to service.

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply.  Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991).  The Veteran's claim for service 
connection for hearing loss is denied.  


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran essentially contends that he developed an anxiety 
disorder in service, or alternatively that he had a 
preexisting anxiety disorder that was aggravated by service.  

The Board notes that the Veteran has submitted a Social 
Security Administration (SSA) decision indicating that he was 
granted disability benefits for his anxiety disorder.  The 
decision indicates that there is evidence that the Veteran 
started experiencing psychiatric symptoms in service.  
However, the medical records upon which the SSA decision is 
based in not attached to the decision or otherwise been 
associated with the claims file, but such records may be 
relevant to the claim.  Based on the basis of his current 
claim, these records appear to be relevant.  As such, VA is 
obliged to attempt to obtain and consider those SSA records.  
38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(2) (2006); see also Diorio v. Nicholson, 20 Vet. 
App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

There is currently no medical evidence of record clearly 
addressing whether the Veteran's currently claimed anxiety 
disorder is due to or has continued since service.  His 
November 1963 pre-induction, October 1964 induction and 
October 1966 separation examinations included medical 
histories indicating nervous problems.  His service treatment 
records include a December 1964 Mental Hygiene Consultation 
finding that the Veteran has an inadequate personality, 
chronic, mild.  The Veteran has contended that he has had 
life-long problems with anxiety, including while in the 
military and working, as indicated in his SSA decision.  The 
SSA decision also found that medical evidence established 
that the Veteran had severe impairments, including a long 
history of anxiety and panic disorder with agoraphobia.  The 
Veteran has also submitted private medical records, including 
one dated in October 2002, which indicated that the Veteran 
had been diagnosed with anxiety.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with a veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.

The Veteran can testify as to observable symptoms, though he 
is not competent, as a layperson to render a diagnosis or to 
render an opinion as to medical causation. See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-1977; Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).   As such, he is competent to 
testify as claimed symptoms of an anxiety disorder since 
service.  

There is currently no medical evidence clearly addressing 
whether the Veteran continues to have an anxiety disorder and 
whether it is due to and/or has continued since service.  The 
Board finds that a VA examination is warranted to determine 
whether the Veteran currently has a diagnosed chronic anxiety 
disorder that is etiologically related to his service, pre-
existed his service, or was aggravated by his service.  

Finally, the Board notes that the Veteran has not received 
notice consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006), regarding determinations of a disability rate and 
effective date.  The RO/AMC should provide notice consistent 
with the Court's findings.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should provide 
appropriate notice to the veteran 
consistent with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) and the Court's guidance in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in connection with the 
appellant's claim.  

2.  The RO/AMC shall request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the Veteran, as well as 
copies of the medical records that 
served as the basis for any such 
decision(s).  All attempts to fulfill 
this development must be documented in 
the claims file.  If the search for any 
such records yields negative results, 
that fact should be clearly noted and 
the Veteran must be informed in writing.

3.  After the requested medical records 
have been associated with the claims 
file, the RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any 
psychiatric disorder found to be 
present.

The claims folder should be made 
available to and be reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should be 
reported in detail.   

The VA examiner should opine as to:

(a) Whether it is at least as likely as 
not (that is, at least a 50 percent or 
more degree of probability) that any 
psychiatric disorder found to be present 
had its onset in, was aggravated by, or 
is otherwise related to service.  

(b) If the VA examiner determines that 
the psychiatric disorder clearly and 
unmistakably preexisted his service, the 
examiner should opine as to whether it 
is at least as likely as not (that is, 
at least a 50-50 degree of probability) 
that the psychiatric disorder was 
aggravated by service, and if possible 
to what extent it was aggravated beyond 
the natural progression of the disorder.  

In discussing his/her opinions, the 
examiner should acknowledge the 
Veteran's lay statements of record 
relating to the onset of the Veteran's 
disorder, as well as the medical 
evidence of record, including service 
treatment records.  The rationale for 
all opinions expressed should be 
provided in a legible report.

4.  The RO/AMC will then readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and her representative should be 
provided with a Supplemental Statement 
of the Case, containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


